     Case 9:17-cv-00050-DLC-JCL Document 138 Filed 02/21/19 Page 1 of 5



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )    DEFENDANT’S MOTION TO
       vs.                            )   COMPEL MONTANA HUMAN
                                      )     RIGHTS NETWORK TO
ANDREW ANGLIN,                        )    COMPLY WITH SUBPOENA
                                      )
             Defendant.               )
                                      )
       Case 9:17-cv-00050-DLC-JCL Document 138 Filed 02/21/19 Page 2 of 5



  DEFENDANT’S MOTION TO COMPEL MONTANA HUMAN RIGHTS
          NETWORK TO COMPLY WITH SUBPOENA
        Pursuant to Federal Rules of Civil Procedure 26 and 45, and Local Rule (LR)
26.3(c), Defendant Andrew Anglin respectfully moves this Court for an order
compelling non-party Montana Human Rights Network (“MHRN”) d/b/a Love
Lives Here to comply with Mr. Anglin’s Subpoena to MHRN by responding fully to
all document requests in the Subpoena. Mr. Anglin also moves the Court find
MHRN in contempt under Rule 45(g) and impose an appropriate sanction, including
an award of costs and fees incurred in making this motion.
        As set forth more fully in the accompanying memorandum, Defendant served
his Subpoena on MHRN on January 24, 2019. MHRN responded with boilerplate
and inapplicable objections, and it refused to produce any responsive documents at
all.
        On February 19, 2019, counsel for Mr. Anglin and MHRN met and conferred
telephonically. MHRN again refused to provide any responsive documents.
        WHEREFORE Mr. Anglin requests the Court compel MHRN to immediately
and completely respond to Defendant’s Subpoena in its entirety. Mr. Anglin also
requests the Court award attorney’s fees and costs incurred in bringing this Motion
as a sanction in accordance with Fed. R. Civ. P. 45(g).


        Dated: February 21, 2019.      Respectfully submitted,
                                       /s/ Marc J. Randazza
                                       Marc J. Randazza, pro hac vice
                                       RANDAZZA LEGAL GROUP, PLLC
                                       2764 Lake Sahara Drive, Suite 109
                                       Las Vegas, Nevada 89117




                                         -1-
                                   Motion to Compel
                                 9:17-cv-50-DLC-JCL
Case 9:17-cv-00050-DLC-JCL Document 138 Filed 02/21/19 Page 3 of 5



                              /s/ Jay M. Wolman
                              Jay M. Wolman, pro hac vice
                              RANDAZZA LEGAL GROUP, PLLC
                              100 Pearl Street, 14th Floor
                              Hartford, Connecticut 06103

                              /s/ Mathew M. Stevenson
                              Mathew M. Stevenson
                              STEVENSON LAW OFFICE
                              1120 Kensington, Suite B
                              Missoula, MT 59801
                              Attorneys for Defendant,
                              Andrew Anglin




                                -2-
                          Motion to Compel
                        9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 138 Filed 02/21/19 Page 4 of 5




                                                    Case No. 9:17-cv-50-DLC-JCL
              CERTIFICATE PURSUANT TO LR 26.3(C)(2)(B)
      Pursuant to Local Rule 26.3(c)(2)(B), I hereby certify that the parties
complied with subsection (c)(1) prior to filing this motion through comprehensive
correspondence and through direct dialogue in a telephone conversation.

                                     /s/ Jay M. Wolman
                                     Jay M. Wolman




                                       -3-
                                 Motion to Compel
                               9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 138 Filed 02/21/19 Page 5 of 5




                                                        Case No. 9:17-cv-50-DLC-JCL

                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on February 21, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I further certify
that a true and correct copy of the foregoing document is being served via
transmission of Notices of Electronic Filing generated by CM/ECF and by First
Class Mail, postage prepaid, to:

                              Andres Haladay, Esq.
                              Drake Law Firm, P.C.
                            111 N. Last Chance Gulch
                            Arcade Building, Suite 3J
                               Helena, MT 59601

                                        /s/ Jay M. Wolman
                                        Jay M. Wolman




                                           -4-
                                     Motion to Compel
                                   9:17-cv-50-DLC-JCL
